             Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 1 of 17




                           UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF LOUISIANA

FRANK SCHAMBACH, HUSBAND OF,                 *             CIVIL ACTION NO.
AND AURORA SCHAMBACH                         *
                                             *
VERSUS                                       *             SECTION:
                                             *
CITY OF MANDEVILLE, GERALD                   *             MAG. DIVISION:
STICKER in his official capacity as Chief of *
Police for the City of MANDEVILLE,           *
AND JOHN DOE DEFENDANTS, STATE OF *                        JURY TRIAL DEMANDED
LOUISIANA VIA THE DEPARTMENT OF              *
CHILDREN AND FAMILY SERVICES,                *
AND JOHN DOE DEFENDANTS                      *
*****************************



                                        COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes Frank Schambach

(hereinafter, sometimes “Plaintiff”), husband of, and Aurora Schambach, and for their Complaint,

alleges as follows:

                                       THE PARTIES
                                               1.
       The defendants herein are:

               a.     City of Mandeville (hereinafter sometimes “City”), a corporate body and

       political subdivision of the State of Louisiana. City operates the Mandeville City Police

       Department. It is able to sue and be sued in its own name and is a “person” within the

       meaning of 42 U.S.C. § 1983.




                                               1
     Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 2 of 17



       b.      Gerald Sticker (hereinafter sometimes “Chief Sticker”), a person of the full

age of majority and the duly appointed Chief of the Mandeville City Police Department,

who resides in the Eastern District of Louisiana, and who is hereby sued in his official

capacity. Plaintiff is informed and believes and thereon alleges that Chief Sticker is, and

at all relevant times was, a policy-making official of City and the Mandeville City Police

Department. Chief Sticker is, and at all material times was, the individual charged with the

duty and granted the authority to render final decisions regarding arresting policies and

practices of the Mandeville City Police Department, including without limitation the

protocol used herein in the detention and arrest of criminal suspects.

       c.      John Doe 1 (hereinafter sometimes “Doe 1”) is a person of the full age of

majority, employed by the Mandeville City Police Department, who on information and

belief resides in St. Tammany Parish and within the Eastern District of Louisiana, and

whose proper name Plaintiffs have been unable to ascertain. Plaintiffs are informed and

believe and therefore allege that Defendant Doe 1 is, and at all relevant times was, a policy-

making official of the City and Mandeville City Police Department, with respect to policies

and practices involving the facts herein, including without limitation the protocol used

herein in the apprehension and arrest of criminal suspects acting under the color of law and

within his capacity as an employee, agent, representative, and servant of the City. Doe 1

is sued herein in both his individual and official capacities.




                                          2
     Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 3 of 17



          d.    John Doe 2 (hereinafter sometimes “Doe 2”) is a person of the full age of

majority, employed by the Mandeville City Police Department, who on information and

belief resides in St. Tammany Parish and within the Eastern District of Louisiana, and

whose proper name Plaintiffs have been unable to ascertain. Plaintiffs are informed and

believe and therefore allege that Defendant Doe 2 is, and at all relevant times was, a policy-

making official of the City and Mandeville City Police Department, with respect to policies

and practices involving the facts herein, including without limitation the protocol used

herein in the apprehension and arrest of criminal suspects acting under the color of law and

within his capacity as an employee, agent, representative, and servant of the City. Doe 2

is sued herein in both his individual and official capacities.

          e.    State of Louisiana via the Department of Children and Family Services It is

able to sue and be sued in its own name and is a “person” within the meaning of 42 U.S.C.

§ 1983.

          f.    John Doe 3 (hereinafter sometimes “Doe 3”) is a person of the full age of

majority, employed by the Department of Children and Family Services, who on

information and belief resides in St. Tammany Parish and within the Eastern District of

Louisiana, and whose proper name Plaintiffs have been unable to ascertain. Plaintiffs are

informed and believe and therefore allege that Defendant Doe 3 is, and at all relevant times

was, a policy-making official of the Department of Children and Family Services, with

respect to policies and practices involving the facts herein, including without limitation the

protocol used herein under the color of law and within his capacity as an employee, agent,

representative, and servant of the State. Doe 3 is sued herein in both his individual and

official capacities.



                                          3
             Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 4 of 17




                                 JURISDICTION AND VENUE

                                                 2.
        This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343, and 42 U.S.C. § 1983, while

this Court has pendent jurisdiction over the State Claims herein.

                                                  3.

        Venue is proper in this district and division under 28 U.S.C.A. § 1391(b), because the

underlying acts and conduct violating applicable laws and constitutional rights occurred in this

district; and/or each defendant conducts its/his/her affairs in, or is an inhabitant of, resides in, or

has an agent in this district.

                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

                                                  4.
        Plaintiff, at the time of the incident, was thirty-four (34) years old, and had no criminal

history. Plaintiff is a veteran of the most recent Iraq war, and earned a high level security clearance

through his meritorious service. At the time of the incident, Plaintiff was working as contractor for

the federal government, using his security clearance.

                                                  5.

        Shortly prior to the incident, Plaintiff and his wife were having disciplinary issues with

Plaintiff’s teenage stepdaughter, Plaintiff’s wife’s daughter (referred to herein as Jane Roe), which

included constant lying, and installed an application on Jane Roe’s cellphone which allowed

Plaintiff and his wife to view Jane Roe’s text messages.




                                                  4
             Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 5 of 17



                                                 6.

       On or about January 16, 2019, Jane Roe made an allegation to her high school counselor

that Plaintiff molested her an unknown number of years prior. That same date, Doe 3 went to

Plaintiff’s residence and accused him of child molestation, which Plaintiff denied; nevertheless,

Plaintiff was told to leave his residence.

                                                 7.

       Also on January 16, 2019, Plaintiff self-reported to his military unit that he was being

investigated for child molestation.

                                                 8.

       On January 18, 2019, Plaintiff’s wife was contacted and interviewed by Doe 1 regarding

Jane Roe’s allegations against Plaintiff. Plaintiff’s wife denied Plaintiff ever molested Jane Roe,

advised Doe 1 of the disciplinary issues they were having with Jane Doe, which included lying,

and offered to show Doe 1 the text messages and social media messages from Jane Roe’s phone

which proved Jane Roe was fabricating the allegations against Plaintiff in order to retaliate against

Plaintiff and Plaintiff’s wife as well as to avoid being disciplined. Doe 1 refused to review Jane

Roe’s text messages and social media messages.




                                                 5
             Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 6 of 17



                                                 9.

       On January 19, 2019, Plaintiff sat for a scheduled interview with Doe1 and Doe 2 at the

Mandeville Police Department. Plaintiff denied the allegations made against him by Jane Roe

advised Does 1 and 2 of the disciplinary issues they were having with Jane Roe, which included

lying, and offered to show Does 1 and 2 the text messages and social media messages from Jane

Roe’s phone which proved Jane Roe was fabricating the allegations against Plaintiff in order to

retaliate against Plaintiff and Plaintiff’s wife as well as to avoid being disciplined. Does 1 and 2

refused to review Jane Roe’s text messages and social media messages. Does 1 and 2 arrested

Plaintiff on charges of violation of Louisiana Revised Statute 14:81.2 “Molestation of a Juvenile

or a Person with a Physical or Mental Disability.”

                                                 10.

       Shortly thereafter, as a direct and proximate result Does 1 and 2 arresting Plaintiff on

charges of violation of La R.S. 14:81.2, Plaintiff’s security clearance was revoked. Consequently,

he was terminated from his job.

                                                 11.

       After reviewing all of Jane Roe’s text messages and social media messages in conjunction

with Plaintiff’s and his wife’s interviews, the District Attorney for the 22nd Judicial District

(Washington and St. Tammany Parishes) refused all charges against Plaintiff on July 15, 2019.

                                                 12.

       To date, Plaintiff has been unable to regain his security clearance as a direct and proximate

result of Does 1 and 2 arresting Plaintiff on charges of violation of La R.S. 14:81.2.




                                                  6
             Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 7 of 17



                                                 13.

       To date, Doe 3 has advised that Plaintiff and Plaintiff’s wife have been labeled child

molesters in the State of Louisiana Department of Children and Family Services State Central

Registry – Plaintiff for Sexual Enticement of Jane Roe and Plaintiff’s wife for Passive Sexual

Abuse of Jane Roe – and both Doe 3 and the Department refuse to update the database.

                                                 14.

       Plaintiff alleges that Does 1, 2, and 3 knew or should have known Plaintiff was falsely

accused of child molestation because they should have reviewed Jane Roe’s text messages and

social media messages which Plaintiff and his wife repeatedly made available to them.

Accordingly, Plaintiff alleges that he was the subject of a false arrest.

                                                 15.

       As a consequence, Plaintiff alleges he suffered serious mental anguish, emotional distress,

loss of employment, damage to his reputation, and loss of employment opportunities which caused

further mental anguish, emotional distress, and financial hardship, which damaged Plaintiff and

his wife’s marriage.

       COUNT I – VIOLATIONS OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (UNDER

THE FOURTH AND FOURTEENTH AMENDMENTS)

                                                 16.

       Plaintiff repeats, re-alleges, and incorporates by reference all of the preceding allegations

of this Complaint.

                                                 17.

       The conduct of Defendants deprived Plaintiff of his rights, privileges, and immunities

secured by the Constitution of the United States, including, but not limited to, Plaintiff’s right to



                                                  7
             Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 8 of 17



be free from unreasonable seizures, false arrests, and excessive force by police officers, under the

Fourth and Fourteenth Amendments to the United States Constitution.

                                                 18.

        In performing these acts, Defendants acted under color of state law. The acts of the

Mandeville City Police Department and the City were the result of official policy, carried out and

ratified by its officers, including Doe 1 and 2, as more fully set forth below. Specifically, Plaintiff

alleges that Doe 1 and 2 was a policy-maker with respect to the arrest procedure employed upon

Plaintiff.

                                                 19.

        Plaintiff is informed and believes and thereon alleges that, while Chief Sticker was not

directly involved in the apprehension and seizure of Plaintiff, Chief Sticker was informed of the

arrest and seizure by Defendants and ratified their actions.

                                      No Qualified Immunity

                                                 20.

        At the time of the above arrest, the contours of the law concerning reasonable arrests and

uses of force were clearly established.

                                                 21.

        Plaintiff further alleges that, at the time Defendants, which conduct Plaintiff is informed

and believes was either willful or done with deliberate indifference to Plaintiffs’ rights, such

conduct was not objectively reasonable, and a reasonable official in those circumstances would

understand that what he/she was doing violated the law.

                                                 22.

        As a direct and result of Defendants’ conduct as alleged above, Plaintiff has suffered mental

anguish and special and general damages.
                                                  8
             Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 9 of 17



                                                 23.

       Plaintiff is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988.

    COUNT II – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (FALSE
   ARREST UNDER THE FOURTH, FIFTH, AND FOURTEENTH AMENDMENTS)

                                                 24.

       Plaintiff repeats, re-alleges, and incorporates by reference all of the preceding allegations

of this Complaint.

                                                 25.

       Plaintiff alleges that he possessed the right, guaranteed by the Fourth, Fifth, and Fourteenth

Amendments of the United States Constitution, to be free from unreasonable seizures, false arrests,

and that he not be deprived of life, liberty, or property without due process of law. Plaintiff further

alleges that Defendants herein had knowledge of the above rights under the Constitution.

                                                 26.

       In connection with the same transaction or occurrence concerning the arrest of Plaintiff on

January 19, 2019, as hereinabove alleged, there charges against Plaintiff were refused by the

District Attorney for the 22nd Judicial District on or about July 15, 2019.

                                                 27.

       Plaintiff is informed, believes, and thereon alleges that, in refusing the above criminal

charge, the District Attorney had determined, among other things, that Jane Roe had not been

truthful about what had occurred regarding the alleged molestation, and John Does 1 and 2

deliberately ignored exculpatory evidence, and had engaged in reckless criminal allegations

involving Plaintiff, and any subsequent arrest based upon such evidence was unreasonable and

reckless.




                                                  9
            Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 10 of 17



                                                 28.

       Plaintiffs allege that the above refusal of criminal charges, on or about July 15, 2019,

constitutes a favorable termination in Plaintiff’s favor, as more fully set forth below in Plaintiffs’

malicious prosecution claim under Louisiana State Law.

                                                 29.

       Plaintiff alleges that, as the result of the dismissal of criminal charges against him, there is

a presumption of lack of probable cause. Plaintiff alleges that there was no probable cause to arrest

him and no factual and/or legal justification for his arrest, for those reasons set forth hereinabove.

                                     No Qualified Immunity

                                                 30.

       At the time of the above arrest, the contours of the law concerning probable cause and

reasonable arrests were clearly established.

                                                 31.

       Plaintiff further alleges that, at the time of Defendants’ actions, which conduct was either

willful or done with deliberate indifference to Plaintiff’s rights, such conduct was not objectively

reasonable, and a reasonable official in those circumstances would understand that what he/she

was doing violated the law.

                                                 32.

       As a direct and proximate result of Defendants’ conduct as alleged above, Plaintiff has

suffered and continues to suffer mental anguish and special and general damages.

                                                 33.

       Plaintiff is entitled to attorney’s fees pursuant to 42 U.S.C. § 1988.




                                                 10
               Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 11 of 17



                                                   34.

       Plaintiff is further informed and believes and thereon alleges that the above-described acts

of Defendants depriving Plaintiff of his constitutionally protected rights, privileges, and

immunities were done with ill motive or intent, or with reckless or callous indifference to

Plaintiff’s rights. Accordingly, Plaintiff seeks an award of punitive damages against the individual

defendants in an amount according to proof.

 COUNT III – LOUISIANA STATE LAW CLAIM FOR MALICIOUS PROSECUTION

                                                   35.

       Plaintiff repeats, re-alleges, and incorporates by reference all of the preceding allegations

of this Complaint.

                                                   36.

       The above-named Defendants are jointly, severally, and in solido liable to Plaintiff for the

Louisiana State tort of malicious prosecution, as more fully set forth above.

                                                   37.

       As more fully set forth herein, Plaintiff alleges, on information and belief, that Defendants’

actions, as more fully set forth herein, involved the following:

       (i)       the commencement or continuance of an original criminal proceeding;

       (ii)      its legal causation by the present Defendants against Plaintiff who was the

defendant in the original proceeding;

       (iii)     its bona fide termination in favor of the present Plaintiff, as the result of the refusal

entered on or about July 15, 2019, as to all criminal charges;

       (iv)      the absence of probable cause for such proceeding;

       (v)       the presence of malice therein; and

       (vi)      damage conforming to legal standards resulting to Plaintiff.
                                                    11
            Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 12 of 17



                                                 38.

       Plaintiff alleges that each of the Defendants are liable for malicious prosecution.

                                                 39.

       As a direct and proximate cause of the above, Plaintiff sustained injuries, including without

limitation all attorney’s fees, costs, and damages associated with the criminal charges brought

against Plaintiff, as well as any and all pain and suffering, emotional injuries, including without

limitation extreme anguish, humiliation, and embarrassment, all of which entitles Plaintiff to

damages, as more fully set forth below.

      COUNT IV – MONELL MUNICIPAL VIOLATONS UNDER 42 U.S.C. § 1983
                                                  40.
        Plaintiffs repeat, re-allege, and incorporate by reference all of the preceding allegations
of this Complaint.

                                                  41.

       Plaintiffs are informed and believe and thereon allege that City of Mandeville manifests a

deliberate indifference to the violation of constitutional rights of its residents, including Plaintiffs

herein. This deliberate indifference is manifested by the failure to change, correct, revoke, or

rescind policies, procedures, and customs, in light of prior knowledge by said defendants, and its

policymakers, of indistinguishably similar incidents to residents of these defendants. Plaintiffs

allege that it is the policy, practice, and custom of defendants to ignore civil rights, including

without limitation the right to be free from unlawful seizure and the right to be free from excessive

uses of force that cause serious bodily harm.

                                                  42.
       As a direct and proximate result of the aforementioned acts, systematic deficiencies,

policies, procedures, customs and practices of the above defendants, including Defendant City of

Mandeville, Plaintiff was wrongfully arrested, causing serious damages.


                                                  12
           Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 13 of 17



                                               43.

      Plaintiffs allege that Defendants City of Mandeville and Chief Sticker have policies,

procedures, customs, and practices which violate the constitutional rights of residents and which

manifest a deliberate indifference to the civil rights of members of the public by, among other

things:

  a. Failing to adequately train officers on matters regarding the proper use of force, the

      constitutional limits of their authority and proper arrest procedures, including, without

      limitation, proper uses of force;

  b. Failing to discipline officers known to have a propensity for violence, the use of

      unnecessary and unreasonable force, false arrest and/or dishonesty;

  c. Failing to adequately train officers and Commanders in the proper supervision, command

      and control of police officers, and failing to train in proper police procedures within the

      Fourth Amendment of the United States Constitution;

  d. Failing to adequately train officers and Commanders in proper police tactics to prevent

      false arrests, fabrication of probable cause, and in making false affidavits;

  e. Failing to adequately train officers and Commanders in proper police practices and

      procedures for detentions and arrest;

  f. Failing to adequately train officers and Commanders in proper police tactics to avoid using

      excessive force;

  g. Failing to adequately train officers and Commanders in the proper police tactics and

      procedures in avoiding the use of force against persons who are compliant or who have

      complied with officers;

  h. Failing to train police officers and Commanders to prevent false arrests and falsification of

      charges against persons who have not committed any crime or public offense;

                                               13
        Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 14 of 17



i. Covering up acts of misconduct, including, but not limited to, the abuse of unnecessary

   force, false arrest and/or dishonesty by its officers and thereby conveying to them its

   approval and/or lack of concern about police misconduct;

j. Covering up acts of misconduct, including, but not limited to, the abuse of unnecessary

   force, false arrest and/or dishonesty by its officers and thereby conveying to them its

   approval and/or lack of concern about police misconduct;

k. Refusing to discipline adequately individual officers and employees found to have

   committed similar acts of abuse and misconduct;

l. Refusing to investigate competently and impartially allegations of abuse and misconduct

   alleged to have been committed by officers, including the allegations made by Plaintiff in

   this case;

m. Reprimanding, threatening, intimidating, demoting, firing and otherwise retaliating against

   officers who reported acts of abuse by other officers;

n. Rewarding police officers that displayed aggressive and abusive behavior toward

   detainees, arrestees and members of the public;

o. Condoning and participating in the practice of reducing or dismissing criminal charges

   against individuals in return for releasing defendants and employees of same from civil

   liability.

p. Promoting and/or acquiescing in the policy of stopping, detaining, questioning and

   arresting members of the public without probable cause or reasonable suspicion;

q. Sanctioning, condoning and approving a department-wide “code of silence”, a euphemism

   for perjury and dishonesty by peace officers.

                                            44.

   The customs, policies and practices of the above defendants, and each of them, caused

                                           14
            Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 15 of 17



the constitutional injuries to Plaintiffs herein.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment in their favor and against each of the

Defendants, jointly and severally, as follows:

   1. For a declaration that Defendants’ conduct deprived Plaintiff of his rights, privileges, and

       immunities secured by the Constitution of the United States;

   2. For an injunction prohibiting in the future Defendants’ illegal acts and misconduct

       complained of herein;

   3. For compensatory general, special, and economic damages in an amount according to

       proof;

   4. For damages incurred due to Plaintiffs pain and suffering, mental anguish, emotional

       distress, loss of enjoyment of life, financial hardship, legal fees related to Plaintiff’s

       criminal defense, lost wages, past, present, and future, and loss of earning capacity, past,

       present, and future;

   5. For punitive damages;

   6. For attorneys’ fees in accordance with any and all statutes and laws, including without

       limitation those attorneys’ fees pursuant to 42 U.S.C. § 1988;

   7. For costs incurred herein; and

   8. For such other and further relief as this Honorable Court may deem just and proper.




                              [SIGNATURE BLOCK NEXT PAGE]




                                                    15
Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 16 of 17




                                 RESPECTFULLY SUBMITTED BY:


                                 BURGOS AND ASSOCIATES, L.L.C.

                                 s/GEORGE M. McGREGOR______
                                 CESAR R. BURGOS (#24328)
                                 ROBERT J. DAIGRE (#23016)
                                 GABRIEL O. MONDINO (#31514)
                                 GEORGE M. McGREGOR (#33977)
                                 3535 Canal Street
                                 New Orleans, Louisiana 70119
                                 Telephone: (504) 488-3722
                                 Facsimile: (504) 482-8525


                                 s/TIMOTHY T. YAZBECK_________
                                 TIMOTHY T. YAZBECK (#34364)
                                 Of
                                 SMITH & FAWER, LLC
                                 201 St. Charles Ave │Ste. 3702
                                 New Orleans, Louisiana 70170
                                 504.525.2200 P
                                 504.525.2205 F

                                 Attorneys for Plaintiffs




                            16
           Case 2:20-cv-00214 Document 1 Filed 01/19/20 Page 17 of 17




                                DEMAND FOR JURY TRIAL

       Plaintiffs hereby demand a jury trial in this action pursuant to Federal Rules of Civil

Procedure, Rule 38.

                                                     RESPECTFULLY SUBMITTED BY:


                                                     BURGOS AND ASSOCIATES, L.L.C.

                                                     s/GEORGE M. McGREGOR______
                                                     CESAR R. BURGOS (#24328)
                                                     ROBERT J. DAIGRE (#23016)
                                                     GABRIEL O. MONDINO (#31514)
                                                     GEORGE M. McGREGOR (#33977)
                                                     3535 Canal Street
                                                     New Orleans, Louisiana 70119
                                                     Telephone: (504) 488-3722
                                                     Facsimile: (504) 482-8525


                                                     s/TIMOTHY T. YAZBECK_________
                                                     TIMOTHY T. YAZBECK (#34364)
                                                     Of
                                                     SMITH & FAWER, LLC
                                                     201 St. Charles Ave │Ste. 3702
                                                     New Orleans, Louisiana 70170
                                                     504.525.2200 P
                                                     504.525.2205 F

                                                     Attorney for Plaintiffs




                                                17
